Exhibit 10.21

 

TETRA TECH, INC.

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

This Agreement made is made between Tetra Tech, Inc. (the “Company”) and
                                           (referred to as “you” or “your”
throughout this Agreement).

 

In recognition of your valuable services to the Company, the Company wishes to
provide you with stock appreciation rights (“SARs”) relating to and associated
with the Company’s common stock, par value $.01 per share (“Common Stock”), on
the terms set forth in this Agreement:

 

1.                                      Grant, Subject to Terms of Plan.

 

Effective                                  (the “Grant Date”), the Company
grants you                          SARs with a grant price of $            per
SAR (the “Exercise Price”).

 

The Company has granted these SARs subject to all of the terms and conditions of
the Company’s 2005 Equity Incentive Plan (the “Plan”).  This Agreement
incorporates the Plan’s provisions as if set forth in their entirety in this
document.

 

A copy of the Plan is on file in the office of the Secretary of the Company.

 

2.                                      Vesting in SARs.  Except as described in
any special attachment to this Agreement, initially you have no vested interest
in the SARs granted to you pursuant to this Agreement.  However, if you continue
to be employed by the Company, you will be vested in 25% of the SARs granted
hereunder on each anniversary of the grant date.

 

Also, you will become fully vested in the SARs covered by this Agreement
regardless of your years of service upon any of the following events:

 

(a)                                  Your “Disability” (as defined in the Plan);

 

(b)                                 Your death; or

 

(c)                                  A “Change of Control” of the Company (as
defined in the Plan).

 

The Committee retains the discretion to accelerate vesting in any situation it
deems appropriate.

 

Any SARs that have not become vested as of the date you terminate employment
with the Company for reasons other than your death or Disability shall be
forfeited, and you shall not be entitled to any payments in respect of such
forfeited SARs.

 

3.                                      Exercise of Vested SARs; Expiration
Date.   You may elect to exercise any SAR once it has vested.  Upon exercise you
will receive the amount described in Section 4.  You may not elect to exercise
fewer than          vested SARs at a time unless it is for the balance of your
vested SARs.

 

--------------------------------------------------------------------------------


 

Each vested SAR expires upon the first to occur of the following:

 

(a)                                  The 8th anniversary of the Grant Date;

 

(b)                                 Ninety days after you involuntarily leave
the employ of the Company (but not earlier than the last day for which you
receive a severance payment); provided, however, that each SAR shall expire
immediately upon any involuntary termination for Wrongful Conduct (as defined
below).

 

(c)                                  Immediately after you voluntarily leave the
employ of the Company; provided, however, that:

 

(i)                                     If you retire from the Company, each SAR
shall expire on the earlier to occur of the anniversary of the Grant Date
specified above in 3(a) or one year from the date of your retirement; and

 

(ii)                                  If you die or become disabled while
employed with the Company, each SAR shall expire five years from the date of
your death or termination due to Disability.

 

(d)                                 Immediately upon the date you first engage
in Wrongful Conduct.  For purposes of this Agreement, “Wrongful Conduct” means
any activity inimical, contrary or harmful to the interests of the Company, as
determined in good faith by the Company.  “Wrongful Conduct” shall include, but
shall not be limited to, the following:

 

(i)                                     competing, directly or indirectly (as an
owner, employee or agent), with any business of the Company,

 

(ii)                                  violating the Company’s Code of Conduct or
any other formal policy of the Company;

 

(iii)                               soliciting any present or future employees
of the Company to terminate or forego employment with the Company;

 

(iv)                              soliciting any present or future customers of
the Company to terminate or forego a business relationship with the Company; or

 

(v)                                 disclosing or misusing any confidential or
proprietary information regarding, or trade secrets of, the Company.

 

4.                                      Determination of Amount Payable to You. 
Upon exercise or settlement of your SARs (referred to as a “Settlement Date”),
you will receive a payment in Common Stock from the Company in an amount
determined by multiplying:

 

2

--------------------------------------------------------------------------------


 

(a)                                  the excess of the Fair Market Value of one
share of Common Stock on the Settlement Date over the Exercise Price,

 

by

 

(b)                                 the number of SARs exercised or settled.

 

The dollar amount so derived shall be divided by the Fair Market Value of one
share of Common Stock on the Settlement Date; and the resulting number shall be
the number of shares of Common Stock paid to you.  Payment with respect to
fractional shares shall be made in cash.

 

5.                                      Timing of Payment.  The amount
determined pursuant to Section 4 shall be paid to you (or in the event of your
death, to your beneficiary or beneficiaries — which you may designate by
completing and returning the attached Exhibit A) in a lump sum within 30 days
from the Settlement Date.

 

6.                                      Restrictions on Transfer.  The SARs
granted hereunder are not transferable, except by designation of a death
beneficiary or beneficiaries on Exhibit A to this Agreement, by will (in the
event a beneficiary designation is not made or is for any reason ineffective),
the laws of descent and distribution, or pursuant to a domestic relations order.

 

7.                                      No Guarantee of Employment.  In
consideration for the SARs granted to you hereunder, you agree to perform
faithfully and diligently the responsibilities and duties assigned to you by the
Company throughout the course of your employment. However, nothing contained
herein confers upon you any rights as a stockholder or confers on you any right
to continued employment with the Company or its Subsidiaries, or interferes with
the right of the Company or its Subsidiaries to terminate your employment at any
time.

 

8.                                      Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).

 

9.                                      Severability. Whenever feasible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.

 

10.                               Successors and Assigns.  Except as otherwise
provided herein, this Agreement will bind and inure to the benefit of the
respective successors and permitted assigns of the parties hereto whether so
expressed or not.

 

3

--------------------------------------------------------------------------------


 

11.                               Amendment and Termination.  This Agreement
shall remain in full force and effect until payment has been made for all unpaid
vested SARs granted hereunder to you or either this Agreement or the Plan is
terminated, whichever first occurs.  The Company may unilaterally amend or
terminate the Plan and/or this Agreement at anytime, except that any such
amendment or termination shall not affect your rights to payment for any
previously unpaid then vested SARs, as shown on the records with respect to your
SAR account as of the effective date of such amendment or termination.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year first above written.

 

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

 

 

 

 

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE STOCK PLAN ADMINISTRATOR OF THE COMPANY, THE COMPANY SHALL
REVOKE ALL SARS GRANTED TO YOU, AND AVOID ALL OBLIGATIONS, UNDER THIS AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

 

 

 

 

Signature

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

Date:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BENEFICIARY DESIGNATION

 

Name of Plan:
                                                                                                                  

 

Your Name

 

Date this form is signed:

 

The following payees are designated to receive death payments from the Plan:

 

Personal Payee as Direct Beneficiary

 

First Name — Middle Initial — Last Name                  Relationship to
You                                      Date of Birth

 

 

 

Personal Payee as Contingent Beneficiary

 

First Name — Middle Initial — Last Name                  Relationship to
You                                      Date of Birth

 

 

 

Trustee as Direct Beneficiary

 

 

 

Trustee as Contingent Beneficiary

 

 

 

Certification Statement:

 

By signing this Beneficiary Designation form I hereby certify that I have read
and understand the terms of the Company’s 2005 Equity Incentive Plan and this
Stock Appreciation Rights Agreement.

 

 

 

 

Signature of Beneficiary

 

--------------------------------------------------------------------------------